Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
Claim Status 
3.	Claims 1-5 have been currently amended.
4.	Claims 1-18 and 20 are pending in the present application.
Claim Objections
5.	Claims 2-5 are objected to because they each recite the gradient has while claim 1 recites the gradient and a gradient.  Therefore it is uncertain which gradient claim 2 is referring to. 
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 1-18 of present Application No. 16/568,112 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of 16/567,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application 16/568,112 and co-pending application 16/567,943 essentially recite the same limitations.  Claim 1 of present application 16/568,112 does additionally recite using a storage cluster and controller that are coupled together to organize the points into an octree.  However, a person of ordinary skills in the art at the time of the claimed invention would have modified 16/567,943 so its processes can be executed by a controller which is coupled to a storage cluster of data, since the teachings of 16/567,943 are executed on a computer and these components are common to a computer.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
7.	Claims 1-18 of present Application No. 16/568,112 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of co-pending Application No. 16/568,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application 16/568,112 are anticipated by co-pending Application 16/568,073 since both sets of claims essentially recite the same limitations.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 1-18 and 20 of present Application No. 16/568,112 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of co-pending Application No. 16/568,013. Although the claims at the claims of the present application 16/568,112 and co-pending application 16/568,013 essentially recite the same limitations.  Claim 1 of present application 16/568,112 does additionally recite using a storage cluster and controller that are coupled together to organize the points into an octree.  However, a person of ordinary skills in the art at the time of the claimed invention would have modified 16/568,013 so its processes can be executed by a controller which is coupled to a storage cluster of data, since the teachings of 16/568,013 are executed on a computer and these components are common to a computer.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Claim correspondence between Application No. 16/568,112 and 16/567,943:
Current Application 
16/568,112
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/567,943
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,112
10
11
12
13
14
15
16
17
18
Copending Application 16/567,943
10
11
12
13
14
15
16
17
18


Claim correspondence between Application No. 16/568,112 and 116/568,073:
Current Application 
16/568,112
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/568,073
Claim 1
2
3
4
5
6
7
8
9


Current Application 
16/568,112
10
11
12
13
14
15
16
17
18
Copending Application 16/568,073
10
11
12
13
14
15
16
17
18

	
Claim correspondence between Application No. 16/568,112 and 116/568,013:
Current Application 
16/568,112
Claim 1
2
3
4
5
6
7
8
9
Copending Application 16/568,013
Claim 1 
2
3
4
5
6
7
8
9




Current Application 
16/568,112
10
11
12
13
14
15
16
17
18
20
Copending Application 16/568,013
10 
11
12
13
14
15
16
17
18
20


Next table shows an example of the similarities between claim 1 of the current application No. 16/568,112 and claim 1 of copending application No. 16/567,943.
Claim 1 of application No. 16/568,112
Claim 1 of application No. 16/567,943
A system for presenting views of a very large point data set, comprising:
A method for presenting multi-resolution views of a very large point data set, comprising: 
a storage system; data, on the storage system, comprising data representing a point cloud comprising a very large number of associated points; 

a gradient, on the storage system, of octree mesh resolution data sectors;



storing a gradient, on the storage system, of octree mesh resolution data sectors;

a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;
organizing the data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system;

retrieval latencies from the storage system;
retrieving the gradient of octree mesh resolution data sectors from the storage system;

receiving a command from a user of a user interface to present an image based at least in part upon a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,
and assembling the image based at least in part upon the selected origin and vector originating at the origin, the image comprising a plurality of data sectors pulled from the octree hierarchy,








wherein the image comprises the gradient of octree mesh resolution data sectors 

wherein the image comprises the gradient of octree mesh resolution data sectors 


Next table shows an example of the similarities between claim 1 of the current application No. 16/568,112 and claim 1 of copending application No. 16/568,073.
Claim 1 of application No. 16/568,112
Claim 1 of application No. 16/568,073
A system for presenting views of a very large point data set, comprising:
A system for presenting multi-resolution views of a very large point data set, comprising:
a storage system; data, on the storage system, comprising data representing a point cloud comprising a very large number of associated points; 

a gradient, on the storage system, of octree mesh resolution data sectors;
a storage system; data, on the storage system, representing a point cloud comprising a very large number of associated points; 

a gradient, on the storage system, of octree mesh resolution data sectors
a controller operatively coupled to a storage cluster and configured to automatically and deterministically organize the point data into an octree hierarchy of data sectors, each of which 
a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;


a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;


and a user interface through which a user may, for a frustum, select a viewing perspective origin of the frustum, avector of the frustum originating at the origin of the frustum and a field of view of the frustum, 
which may be utilized to command the controller to assemble an image based at 












wherein the image comprises the gradient of octree mesh resolution data sectors selected to form gradient with a descending resolution in a direction outward from the selected viewing origin along the vector.
the image comprising a plurality of data sectors pulled from the octree hierarchy, 

the plurality of data sectors being assembled such that sectors representative of points closer to the selected viewing origin have a higher octree mesh resolution than that of sectors representative of points farther away from the selected viewing origin along the vector,

wherein the image comprises the gradient of octree mesh resolution data sectors selected to from a gradient with a descending resolution in a direction outward from the selected viewing perspective origin along the vector.


9.	Next table shows an example of the similarities between claim 1 of the current application No. 16/568,112 and claim 1 of co-pending application No. 16/568,013.
Claim 1 of application No. 16/568,112
Claim 1 of application No. 16/568,013
A system for presenting views of a very large point data set, comprising:
A method for presenting views of a very large point data set, comprising: 

a storage system; data, on the storage system, comprising data representing a point cloud comprising a very large number of associated points; 
a gradient, on the storage system, of octree mesh resolution data sectors;
storing data on a storage system that is representative of a point cloud comprising a very large number of associated points; 

storing a gradient, on the storage system, of octree mesh resolution data sectors;
a controller operatively coupled to a storage cluster and configured to automatically and deterministically organize the point data into an octree hierarchy of data sectors, each of which is representative of one or more of the points at a given octree mesh resolution, wherein the data sectors have different mesh resolution levels wherein data sectors of similar octree mesh resolution are stored such that they have similar retrieval latencies from the storage system and wherein data sectors of 
a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors;



retrieval latencies from the storage system;
retrieving the gradient of octree mesh resolution data sectors from the storage system;

receiving a command from a user of a user interface to present an image based at least in part upon a selected viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum;
which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy,
wherein the image comprises the gradient of octree mesh resolution data sectors selected to form gradient with a 


wherein the image comprises the gradient of octree mesh resolution data sectors selected to form a gradient with a 


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 7, 12-15, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robert Pack (U.S. Patent Application Publication No. 2008/0238919 A1), in view of Santoro et al. (U.S. Patent Application Publication No. 2010/0077311 A1), and further in view of Orbanes et al. (U.S. Patent Application Publication No. 2002/0075311 A1).
14.	Regarding Claim 1 (Currently amended), Pack discloses A system for presenting views of a very large point data set, (Abstract reciting “A point cloud data set may be pre-processed for fast and efficient rendering.”  The point cloud data set corresponds to the very large point data set.  The efficient rendering corresponds to the presenting views of that large point data set.) comprising: 
	a storage system; data, on the storage system, representing a point cloud comprising a very large number of associated points; (paragraph [0040] reciting “Turning now to FIG. 1, a flow diagram of a method 100 for pre-processing texel camera generated point cloud data sets for efficient and accurate rendering is depicted.” 
paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.” 
paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree 
paragraph [0059] reciting “…The octree may be stored in a file and/or other data storage location. …”
While the single point cloud data s--------et corresponds to data that is representative of a point cloud comprising a very large number of associated points, this merged data set is not discussed to be stored on a storage system, explicitly.  However, Pack does disclose that the octree resulting from the merged data set is stored on data storage location, thus it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to store the merged data set on the data storage location before it has been processed to generate an octree, since it is obvious that the data needs to be stored somewhere so it can be retrieved and processed to create the octree.)
	a controller operatively (paragraph [0012] reciting “Embodiments may include various steps, which may be embodied in machine-executable instructions to be executed by a general-purpose or special-purpose computer (or other electronic device). Alternatively, the steps may be performed by hardware components that include specific logic for performing the steps or by a combination of hardware, software, and/or firmware.”) coupled to the storage cluster and configured to automatically (paragraph [0014] reciting “…As used herein, a software module or component may include any type of computer instruction or computer executable code located within a memory device and/or transmitted as electronic signals over a system bus or wired or wireless network….”  
paragraph [0103] reciting “…The serialized data stream may be stored in a file and/or some other data storage system (e.g., database, or the like)….”
	Thus, it would have been obvious to a person of ordinary skill in the art to connect or couple the storage cluster with a controller through a bus, wires or over a wireless network.  All combination are possible in view of Pack.) and deterministically organize the point data into an octree hierarchy of data sectors, (see Figure 1; paragraph [0042] reciting “At step 120, method 100 may stream through the merged dataset of step 115 to construct an octree hierarchy therefrom. An octree hierarchy constructed at step 120 may partition the scene captured in the point cloud data into increasingly smaller (i.e., more highly detailed) volumes.”  In Figure 1, the merged point clouds are constructed, automatically and deterministically, into an octree hierarchy of step 120.)  each of which is representative of one or more of the points at a given octree mesh resolution, (see FIG. 2c; paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V. As the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. Hence, an octree structure may be used to create a LOD tree describing a scene 200.V. Volume 200 may be recursively split as many times as necessary to obtain a desired level of granularity or a leaf node is reached (i.e., a node 
	One or more nodes at each level of the octree correspond to a sector.  To illustrate, as shown in FIG. 2c, the node 200 occupies a sector of a particular resolution.  Each of or a combination of the nodes 210, 211, …, and 217 may occupy another sector and so forth.  Each level of the octree tree contains additional details about the scene of volume 200 so one or more nodes on each level can be grouped together to correspond to a sector.  Each child node is a portion of the volume of a parent node, thus each child node contains one or more points of the parent node.) wherein the data sectors have different mesh resolution levels (paragraph [0044] reciting “Turning to FIG. 2a, one embodiment of an octree hierarchy is depicted. A tree structure (e.g., top-level node 200) may be used to describe the spatial relationships depicted in FIGS. 2b-c. In FIG. 2a, a volume 200.V is depicted at a very high-level of granularity (e.g., low level of detail). For instance, volume 200.V may correspond to an entire 3D scene. As such, 3D volume 200.V may be represented by a top-level node 200 in an octree data structure.”;
	paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”;
paragraph [0046] reciting “FIG. 2c depicts a further partitioning of the scene 200.V. As the scene 200.V is further partitioned, the space may be recursively split into octants (e.g., each child node 210 through 218 may have eight (8) respective child nodes). FIG. 2c shows child node 211 and 212 partitioned into eight (8) child octants. For instance, node 211 is divided into child nodes 220 through 227. These nodes may correspond to volumes 220.V through 227.V. As is shown in FIGS. 2a-c, each level in the hierarchy may comprise additional detail about the scene of volume 200. …”
Each node level has more detail and thus higher mesh resolution.  Thus the nodes at the same level are nodes with similar mesh resolution while the nodes at different levels have different mesh resolutions.) wherein data sectors of similar octree mesh resolutions are stored (paragraph [0043] reciting “One such hierarchical point-based level of detail (LOD) data structure uses a 3D binary voxel grid to create an octree data structure as described below in conjunction with FIG. 2. …”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by the dashed lines connecting tree nodes (e.g., 510, 520, and 530) in FIG. 5a. Under a breadth-first ordering, node 510 may be stored, followed by 520, 530, 540, 542, 550, 552, 560, 570, 572, 574, 576, and so on.”) such that they are have similar retrieval latencies from the storage system; and wherein data sectors of different octree mesh resolution are stored such that they have different retrieval latencies from the storage system; (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”;
paragraph [0095] reciting “The tree structure 500 of FIG. 5a may be stored in a machine readable storage location in breadth-first order. This ordering is depicted by the dashed lines connecting tree nodes (e.g., 510, 520, and 530) in FIG. 5a. Under a breadth-first ordering, node 510 may be stored, followed by 520, 530, 540, 542, 550, 552, 560, 570, 572, 574, 576, and so on.”
paragraph [0103] reciting “At step 460, each node in the hierarchical data structure generated at step 450 may be stored in a file and/or network accessible storage location. As discussed above, the hierarchical tree may be serialized using a breadth-first traversal of the tree. The serialized data stream may be stored in a file and/or some other data storage system (e.g., database, or the like). The textures ascribed to each leaf node in the tree may be stored in line with the tree (e.g., as part of the serialized tree data structure) and/or may be stored in a separate texture file and/or atlas as described above.”
	Storing the tree with breadth-first means nodes that are similar in mesh resolution/detail due to being on the same level will be stored closer together while nodes that are farther down the down the octree in their respective levels will be stored farther away.  Thus latencies for accessing/traversing the stored octree for similar mesh resolution nodes will be similar while times for accessing nodes with mesh resolution different from another level will be more different.  and 
	a retrieval system connected to the storage system to retrieve the gradient of octree mesh resolution data sectors; and (Abstract reciting “… At render time, the octree and LOD hierarchy may be traversed until a suitable LOD node is found. …”  Traversing octree for LOD node corresponds to retrieving the gradient of octree tree since the octree is being traverse hierarchically through higher LOD nodes.)
	a user interface through which a user may select a viewing perspective origin of the frustum, a vector of the frustum originating at the origin of the frustum and a field of view of the frustum, (paragraph [0063] reciting “At step 310, a viewpoint (i.e., point of view from which model is to be rendered) may be selected. At step 315, the hierarchical LOD octree structure loaded at step 305 may be traversed starting at the coarsest level of detail node(s) in the octree hierarchy.”;
paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
The selected viewpoint in Pack corresponds to selected viewing perspective origin. The viewpoint has a starting point of view and it has direction, thus not every single point is necessarily visible from that direction within a frustum as indicated by frustum culling. The frustum of the point of the view corresponds to the vector originating at the origin since the frustum extends from the viewpoint selected at step 310.
	In the Applicants’ specification, the origin is described as such in paragraph [0026]: “To produce a view or composite image from the point cloud for a user, the user typically first must provide some information regarding the data "frustrum" of interest, or the data that he intends to be within the simulated field of view, which may be defined by a point origin within or outside of the point cloud, a vector originating at the point origin and having a three-dimensional vector orientation, and a field capture width (somewhat akin to an illumination beam width when a flashlight is shined into the dark:”  Likewise as disclosed in Pack the selected viewpoint at step 310 has a frustum that is culled so that only the elements within the viewing direction (vector) are shown, and those outside the frustum are culled (not rendered).) which may be utilized to command the controller to assemble an image based at least in part upon the selected origin and vector, the image comprising a plurality of data sectors pulled from the octree hierarchy, (paragraph [0064] reciting “At step 320, each node visited by the traversal of step 315 may be checked for visibility. The visibility check of step 320 may comprise frustum culling to determine whether the checked node is visible given the point of view selected at step 310. If the determining of step 320 indicates that the node is not visible, the flow may continue at step 325; otherwise, the flow may continue to step 330.”
	paragraph [0065] reciting “…After removing/culling the node(s), the flow may return to 315 where the rest of the nodes in the octree may be checked.”
	paragraph [0066] reciting “At step 330, a visible node may be processed and rendered. At step 330, an error value ϵ for the node may be determined. The error value ϵ may correspond to an error projected onto the screen by the node (e.g., when rendered).”
	paragraph [0067] reciting “At step 335, the error ϵ calculated at step 330 may be compared to an error threshold. In one embodiment, the error threshold may be 1/2 pixels. If the projected error ϵ is either below the error threshold or the node is a leaf node (i.e., has no higher LOD children nodes), the flow may continue to step 345; otherwise, the flow may continue to step 340.”
Thus only the nodes that are visible within the viewpoint are rendered.  Thus the viewpoint is used to determine which nodes are visible and which nodes are invisible.  The invisible nodes are culled while the visible nodes are rendered or traversed into.  Since one or more nodes from one or more levels of the octree will be rendered, if there is any rendering, this rendering corresponds to assembling the image comprising a plurality of data sectors based in part on the viewpoint.)
a user interface through which (paragraph [0020] reciting “The method may further comprise providing a user interface, said user interface being configured to allow a user navigate around at least one of said first graphical representation of said scene and said second representation of said scene. Preferably the user interface is configured to allow the user to navigate around both first and second graphical representations of said scene.”)
from the selected viewing perspective origin along the vector. (paragraph [0181] reciting “It will be appreciated that the generation of graphical data as described above will need to make use of various techniques which are known in computer graphics processing. In particular it is necessary to select a viewpoint (also referred to as a camera position) from which the graphics are to be "seen" and to generate graphics based upon this view point. In general terms the graphical data is stored in the form of an octree and a view volume is projected onto the octree so as to obtain graphical data representing the parts of a virtual world visible from the view point.”;
paragraph [0183] reciting “Referring to FIG. 27, a camera position Cp is shown as are four images P1, P2, P3, P4 within a graphical scene. Vc is a vector of unit length indicating the direction of the camera's view. Fa and Fb are vectors defining the bounds of a view frustum defined by the camera.”)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack with Santoro so that the user interface can be used to adjust viewing point.  It would have been obvious to incorporate a user interface since Pack discloses rendering a set of point clouds store in 
	While the combination of Pack and Santoro does not explicitly disclose, Orbanes discloses wherein the image comprises the gradient of octree mesh resolution data sectors selected to form a gradient with a descending resolution in a direction outward (paragraph [0062] reciting “… More specifically, data objects located at nodes that are hierarchically closer to the user's virtual viewing position are displayed as being larger and with more detail than data objects located at nodes that are hierarchically farther away from the user's virtual viewing position. By way of example, in response to the user having a virtual viewing position indicated by the camera 416b, the system 100 displays the graphic appearance 406a to the user with greater detail and at a larger size than, for example, the graphic appearances 406b-406h. Similarly, the system 100 displays the graphic appearances 406b and 406c to the user with greater detail and at a larger size than it displays the graphic appearances 406d-406h. The system 100 employs a variety of methods for determining virtual distance for the purpose of providing a display to the user that is comparable to a physical paradigm, such as for example, the clothing store of FIGS. 4A-4C.”  
Thus as the nodes of the octree are displayed, the ones that are farther way from a stationary viewpoint have lower level of details than the nodes/sectors that are immediately closer to the viewing position.  Thus a gradient with descending resolution occurs at the viewing position.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack and Santoro with Orbanes 
15.  Regarding Claim 7 (Original), Schrag further discloses The system of claim 1, wherein the user interface is configured such that the user may adjust the selected origin and vector using an input device, causing the controller to assemble a new image based at least in part upon the adjusted origin and vector. (paragraph [0026] reciting “The view compass 30, as depicted in FIG. 2, is a collection of seven virtual buttons or handles 32-44, represented as a 3D figure (widget) on a computer display. The buttons are conventional virtual buttons in that the operating system user interface recognizes that an action is to be taken when a cursor is on one of the buttons and a mouse button is activated or "clicked". The compass 30 becomes or is an element of a 3D scene, such as those used for modeling, CAD, or videogames. These seven buttons or controls 32-44 provide shortcuts for moving the virtual camera in (or viewpoint of) the scene to pre-defined positions.”;
paragraph [0030] reciting “…When a handle is activated the scene is switched to the viewpoint of the handle, the 3D scene object is centered and the display view is resized (zoom-in or zoom-out) so that the object fits within the display as will discussed in more detail later herein.” 
	The compass 30 is the interface that can be manipulated to change the origin (rotate) and vector (zoom in or zoom out).  By doing so, an updated image from an  Pack further discloses The system of claim 1, wherein the point cloud represents data that has been collected based upon distance measurement scans of objects. (paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.”
	The LIDAR imaging system is well known in the art at the time of the claimed invention to be a distance measurement scanner.)16.	Regarding Claim 13 (Original), Pack further discloses The system of claim 12, wherein the point cloud represents at least one LIDAR scan. (paragraph [0041] reciting “At step 110, one or more point cloud data sets may be received. As discussed above, the point cloud data sets received at step 110 may be generated from a LIDAR imaging system, such as a TTC, and may comprise point cloud data taken from one or more points of view (i.e., LIDAR imaging positions). Accordingly, at step 115, point cloud data sets from these multiple points of view may be merged together into a single point cloud data set using a global transformation.”)17.	Regarding Claim 14 (Original), Pack further discloses The system of claim 1, wherein the octree hierarchy of data sectors is configured such that an N level sector represents a centroid of points at the N+1 level below. (paragraph [0045] Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”
Node 200.V is a volume and it is split into octant of equal sizes.  Therefore, node 200.V is a volume that comprises a center point which is used to create the octant of equal sizes.)18.	Regarding Claim 15 (Original), Pack further discloses The system of claim 14, wherein each point is weighted equally in determining the centroid. (paragraph [0045] reciting “Turning to FIG. 2b, the 3D scene represented by 200.V may be partitioned into eight (8) substantially equally sized octants, 210.V-217.V. Each octant 210.V-217.V may comprise additional detail about object depicted in scene 200.V. The octree hierarchy may reflect this volume subdivision by generating eight (8) child nodes (nodes 210-217) under root node 200. Each node 210-217 may correspond to a volume 210.V-217.V.”)19.	Regarding Claim 17 (Original), Pack further discloses The system of claim 1, wherein the controller is configured to store data sectors of similar octree mesh resolution in similar accessibility configurations using the storage system. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”
The octree is stored in the storage location and the nodes are stored as a sequential list of nodes.  Clearly, the octree is stored with sectors (levels with nodes in each level) and each level has additional details of the image.)20.	Regarding Claim 18 (Original), Pack further discloses The system of claim 17, wherein the controller is configured to store data sectors of similar octree mesh resolution on a common storage device. (paragraph [0059] reciting “At step 185, given the quadrilaterals and splats created for each leaf node of the octree hierarchy, lower LOD textured quads for the higher nodes in the tree may be generated (e.g., with larger a error threshold `ϵ` corresponding to a lower level of detail). The octree may be stored in a file and/or other data storage location. As discussed above in conjunction with FIG. 2a-c, the octree may be stored as a sequential list of nodes by traversing the octree data structure in breadth-first order.”  Since the entire octree is stored in the same data storage location, this means all of the nodes with same resolution (and different resolutions) are stored in the same storage device.)21.	Regarding Claim 20 (Original), Pack further suggests The system of claim 1, wherein the controller is configured to deterministically organize the point data by automatically naming each of the data sectors with a uniquely identifiable name that is retrievable by the controller. (paragraph [0096] reciting “Turning now to FIG. 5b, one embodiment of a serialized data structure for a tree node of FIG. 5a is depicted. Each node in the tree structure of FIG. 5a may comprise several pieces of 505 may comprise a pointer, or other referencing means, to the node's parent (e.g. element 505 of node 520 may point to node 510). The position and bounding sphere radius of the node may comprise 13 bits of data and may be stored in location 515. The tree structure may comprise 2-3 bits and be stored in position 525. The point normal may comprise 14 bits and may be stored in location 535. The width of the normal node may comprise 2 bits and be stored in location 545. A simple node texture (e.g., an r, b, g color) may be stored at location 555. Finally, links to child nodes (if any) may be stored in location 557.”  
	Therefore, every node in the octree such as octree 500 of FIG. 5a may have pointers to its parent and/or children, if any.  Pointers are very well known to a person of ordinary skill in the art at the time of the claimed invention and pointers are memory addresses “pointing” of where the data is stored.  Therefore, each node is stored in some address location and this address location is stored in other nodes so those other nodes can reference a parent or child node quickly.  Therefore, the stored pointer addresses correspond to the unique identifier name since those addresses are used to retrieve the data node stored at those addresses.)
22.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Easterly et al. (U.S. Patent No. 8,443,301 B1).
23.	Regarding Claim 6 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Easterly discloses The system of claim 1, wherein the user interface is presented to the user within a web browser. (see FIG. 2A; col. 3, lines 43-60 reciting “The visual reporting system 100 can transmit or provide the 3D at home or at work, obtains the 3D report from the visual reporting system 100 using a visual interface such as a web browser or other software application. The customer can view the 3D model in the report and manipulate the model to focus on particular inspection items. The customer can expand inspection items to get additional detail, for example, via popup window, in order to learn more about the inspection items. For example, the customer could view photos and/or videos of the actual inspection item, instructional videos which can discuss the need for the repair or the consequences of failing to repair the time, view repair estimates, and/or other inspection details. ”)	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Pack and Schrag with Easterly so that Pack can use the GUI in Schrag within a web browser of Easterly so that the 3D viewing of the data imagery can be performed within a web browser.  A web browser is an obvious choice for a viewing interface since can display the GUI for viewpoint selection and it can also display the 3D object as shown in Easterly.  Furthermore, the octree hierarchy is stored across a network storage area and can be transmitted through a network resource like a URL so using web browser to access the LOD tree hierarchy data structure would be obvious to a person of ordinary skill in the art at the time of the claimed invention.
2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, and further in view of Tom Nuydens (U.S. Patent Application Publication No. 2010/0182323 A1).
25.	Regarding Claim 2 (Currently Amended), The system of claim 1, wherein the gradient has linear change in resolution from back to front. (paragraph [0060] reciting “Like mipmaps of the prior art, this mipmap 101 is formed by graphic data arrays 102 representing a geographic area, such as, for instance, the entire surface of the Earth, at several different levels of detail. In this particular embodiment, the linear resolution of the texture and geometric data increases by a factor of two from a graphic data array 102 at one level of detail to the graphic data array 102 at the next level of detail. In alternative embodiments of the invention, however, the increase in the resolution from one level of detail to the next may differ.”  	Factor of 2 increase in geometric data corresponds to a linear increase along each level of the hierarchy of LOD.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, and Orbanes with Nuydens so that each node at different level of details have a factor of 2 increase in displayed data for higher resolution.  This is a beneficial modification since the octrees in Pack are already concerned with children nodes having higher resolution data than parent nodes.
26.	Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, and further in view of Gontmakhers et al. (U.S. Patent Application Publication No. 2014/0267348 A1).
The system of claim 1, wherein the gradient is nonlinear change in resolution from back to front. (paragraph [0066] reciting “By using the mapping function M(c), filtering (i.e. display of fractional LODs) can be made consistent with increments in the number of features displayed by client 130. As an example, the number of displayed features may bear an exponential relation with a digital zoom level set by user 108 in client 130. Also referring to exemplary formula (b), the value of constant K is set to 4. This is because, in this illustrative example, one LOD step (e.g. a step change in the zoom level of displayed data) is associated with a two fold linear increase, which leads to a four fold spatial increase in the displayed data. By setting the value of constant K to 4, embodiments of the invention keep spatial density of displayed features constant by achieving a four fold increase in the number of features to match the four fold spatial increase in the displayed data.”  	Level of detail is a 4 fold spatial increase in displayed data at each LOD level and a 4 fold spatial increase results in 1 to 4, to 16, etc. (exponential increase) in resolution which is not linear.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, and Orbanes with Gontmakhers so that each node at different level of details have 4 fold spatial increase in displayed data for higher resolution.  This is a beneficial modification since the octrees in Pack are already concerned with children nodes having higher resolution data than parent nodes.
The system of claim 3, wherein the gradient is stepwise at certain distance thresholds. (paragraph [0031] reciting “…  zoomed out position such as that depicted in the image of FIG. 15A (108) wherein details are barely visible, to a more zoomed-in position such as that depicted in FIG. 15F (118), wherein details of airplanes on a runway may be visualized. FIGS. 16A-16D depict similar sequential "zooming in" by use of different aggregations of data sectors pulled efficiently and assembled into the depicted images (120, 122, 124, 126).” Zoom in or zoom out means that nodes of more or lesser details will be access on an octree. The change in resolution at the nodes are placed certain distances apart on the octree.  Thus the zooming in or zooming out is required to access those nodes.  The threshold distance is the distance that cause a zoom in or zoom out to the adjacent hierarchical level node of the octree.)
29.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack, in view of Santoro, in view of Orbanes, in view of Gontmakhers, and further in view of Chen et al. (U.S. Patent Application Publication No. 2016/0275216 A1).
30.	Regarding Claim 5 (Currently Amended), while the combination of Pack, Santoro and Orbanes does not explicitly disclose, Gontmakhers The system of claim 1, wherein the gradient is tunable (paragraph [0066] reciting “… By setting the value of constant K to 4, embodiments of the invention keep spatial density of displayed features constant by achieving a four fold increase in the number of features to match the four fold spatial increase in the displayed data.” K is a tunable values because it can be set, such as being set to value of 4.)

While the combination of Pack, Santoro, Orbanes, and Gontmakhers, Chen discloses by an operator. (paragraph [0035] reciting “The user can select the LOD setting via a slider bar provided to the user by user interface 108. Additionally and/or alternatively, the user can select the LOD setting via plus and/or minus buttons provided to the user by user interface 108, by providing (e.g., entering) a text and/or image based representative value into user interface 108, or any other typical increment and/or decrement technique.” 	Thus the K value in Gontmakhers can be adjusted through user interface by an operator.)
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Pack, Santoro, Orbanes, and Gontmakhers with Chen so that the LOD of an octree in Pack can be adjusted for each level.  This is a useful and beneficial modification as it allows the user the freedom to set the LOD settings for different views as necessary for viewing.
31.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Carl Christer Janson (U.S. Patent No. 8,525,848 B2).
 The system of claim 1, wherein the very large number of associated points is greater than 1 billion points. (col. 1, lines 12-15 reciting “Point clouds are often created by three-dimensional (3D) scanners that measure a large number of points (e.g., from thousands to many billions of points [3D coordinates]) on the surface of an object, and output a point cloud as a data file.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to have Pack create a data set using the LIDAR that contained billions of points as described in Janson.  While Pack does not explicitly disclose generating an octree from over a billion points, Pack does state that the data sets can have millions of points from each perspective and multiple perspectives are merged together into a single data set.  Thus it would have been obvious that the single merged data set can have over a billion points if high detail or resolution is desired.
33.	Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Hsu et al. (U.S. Patent Application Publication No. 2014/0293266 A1).
34. Regarding Claim 9 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Hsu suggests The system of claim 1, wherein the point cloud has a uniform point pitch. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”

	It would have been obvious to a person of ordinary skill in the art to modify the LIDAR disclosed in Pack such that the resolution of the LIDAR is able to be less than one centimeter, which yields high precision.  Therefore, the point cloud will be uniformly generated at resolutions of less than 1 centimeter.  Therefore, the uniform point pitch of the data set of Pack can have a pitch of less than 1 centimeter if the LIDAR's achievable range resolution disclosed in Hsu is applied.  It would be obviously beneficial to have a resolution of less than 1 centimeter so more points can be captured and higher resolution of the octree level is achieved so the object can be rendered with higher resolution, if needed.35.	Regarding Claim 10 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Hsu suggests The system of claim 1, wherein the point cloud has a point pitch that is less than about one meter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several 
	It would have been obvious to a person of ordinary skill in the art to modify the LIDAR disclosed in Pack such that the resolution of the LIDAR is able to be less than one centimeter, which yields high precision.  Therefore, the point cloud will be uniformly generated at resolutions of less than 1 centimeter.  Therefore, the uniform point pitch of the data set of Pack can have a pitch of less than 1 centimeter if the LIDAR's achievable range resolution disclosed in Hsu is applied.  It would be obviously beneficial to have a resolution of less than 1 centimeter so more points can be captured and higher resolution of the octree level is achieved so the object can be rendered with higher resolution, if needed.36.	Regarding Claim 11 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Hsu suggests The system of claim 10, wherein the point cloud has a point pitch that is less than about 1 centimeter. (paragraph [0033] reciting “Precision Geo-Location: The accuracy of calculated UAS positions depends largely on the resolution of the measured ranges between the sensor and select ground cells. Using LIDAR, the achievable range resolution (for altitudes of several hundred meters) can be less than one centimeter, yielding high precision position determination.”
The uniform point pitch is the resolution at which the points are taken.  In Hsu, the resolution is measured at less than one centimeter by a LIDAR system from several hundred meter above, so the uniform point pitch of the point cloud is less than 1 centimeter.)
16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pack in view of Schrag in view of Arslan and further in view of Carsten Lojewski et al. (U.S. Patent No. 8,014,568 B2).
38.	Regarding Claim 16 (Original), while the combination of Pack, Schrag, and Arslan does not explicitly disclose, Lojewski does disclose The system of claim 14, wherein the points comprising the point cloud are not all weighted equally in determining the centroid. (col. 1, lines 51-57 reciting “The individual children volumes produced by the division (by means of corresponding dividing planes which are disposed for example perpendicular to the individual coordinate axes x, y and z of a Cartesian coordinate system) need not however be cube-shaped but can also in general have a cuboid configuration. A subdivision of the volumes into parts of an unequal size is also possible.”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the octree creation of Pack so that the parent volume is not equally divided.  When the parent volume such as volume 200.V in Pack is equally divided, each child node comprises a portion of the point cloud of the parent that is weighted equally with other child nodes.  Thus, the parent volume is determined by 8 equally weighted children nodes.  In Lojewski, the volume can be unequally divided, which results in a parent volume being determined by different sized children volumes.  The unequal sized children volumes thus make up the parent volume (centroid) but are not weighted equally.  The benefit of doing so would be to divide the volume according to the nature of the image not to force an equal splitting for the sake of splitting it equally.
Response to Arguments
39.	Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. 
40.	On page 9 of the Remarks, Applicants argue Arslan does not disclose the limitation for points farther away from the selected viewing origin along the vector, wherein the image comprises a gradient of octree mesh resolution data sectors in a direction outward from the selected viewing perspective origin along the vector.  This argument is moot since Orbanes and Santoro are now cited to disclose this limitation.  Santoro clearly shows a vector within the viewing frustum and this vector has direction originating from the viewpoint of the virtual camera within the viewing frustum of the virtual camera.  The octree is viewed within the frustum.  Orbanes is concerned with node trees and, more specifically, discloses that details of data objects closer to the user’s virtual view have higher details and larger than those of data objects farther from the user’s virtual view.  Thus, Orbanes clearly discloses that at some virtual viewing position a gradient of the octree mesh resolution nodes in a direction outward from viewing vector because the resolution is changing from a particular virtual viewing point based on distance from the viewpoint.  
41.	On page 10 of the Remarks, Applicants argue that gradient is a side effect of adding resolution child nodes with no pre-determined grading.  The term gradient is generally defined as some increase/decrease of the magnitude of some property such as temperature, pressure, or concentration etc that is observed from one point or moment to another.  The octree in Pack clearly shows that the gradient is present since each subsequent hierarchical level has more and more details or resolution than those 
42.	Regarding the Double Patenting rejection, Examiner has chosen to maintain the rejection as discussed above.  Examiner has mapped claims 1 to other corresponding claims limitation by limitation and also mapped dependent claims to corresponding dependent claims of the other applications.  Applicants have failed to specifically point out what is different or missing from the double patenting rejections that makes the claims different from each other.
CONTACT
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/FRANK S CHEN/Primary Examiner, Art Unit 2611